OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Even if we were to strike the first volume of the candidate’s designating petition because of superfluous pages (see, Matter of Jonas v Black, 63 NY2d 685, affg 104 AD2d 466), the other three volumes of his petition contain more than ample valid signatures to entitle him to a position on the primary election ballot. The remaining defects in the petition cited by appellant, slight overstatements of total signatures on the cover sheets, are inconsequential (see, Matter of Staber v Fidler, 65 NY2d 529).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
Order affirmed, without costs, in a memorandum.